DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-18 are allowed. 
	The present invention is directed to a method of forming a dither pattern to be used in quantization processing, and an image processing apparatus and an image processing method that use the dither pattern. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a dither pattern forming method comprising:  
a generation step of generating an extended pattern corresponding to a 
a setting step of setting a thresholds to pixels of a 
wherein the dither pattern is used for printing an image on a printing medium by moving a printing unit and the printing medium relative to each other in a predetermined 53706007-v1direction based on the quantization data generated by quantization processing which generates the quantization data by comparing the threshold of the  
wherein a predetermined control is performed in which printing positions of dots on the printing medium are controlled at the printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction.

The closest prior art, Nakagawa et al. (US 2014/0139885 A1) in view of Doi et al. (US 10,769,506 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Nakagawa et al. (US 2014/0139885 A1) discloses a dither pattern which can be used for image processing for forming an image on a print medium by using a plurality of printing heads for ejecting ink and a method for forming the dither pattern. Further, the present invention relates to an image printing method and an image printing apparatus for printing an image on a print medium by performing the image processing.
	Doi et al. (US 10,769,506 B2) discloses an image processing apparatus and an image processing method for forming an image on a printing medium by quantization processing.
However, Nakagawa et al. (US 2014/0139885 A1) in view of Doi et al. (US 10,769,506 B2) do not specifically disclose “wherein a predetermined control is performed in which printing positions of dots on the printing medium are controlled at the printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined 
 	Independent claims 11 and 18 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 11 and 18 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-10, 12-17, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672